TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00503-CV



                                     John Rady, Appellant

                                                v.

                       Federal National Mortgage Association, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF OF TRAVIS COUNTY
       NO. C-1-CV-12-004633, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 22, 2013, the Clerk of this Court sent notice to appellant John Rady that his

brief was due on May 13, 2013, and was overdue, and that if he failed to file a brief, this Court

would dismiss his appeal for want of prosecution. The Clerk also notified Rady that his appeal

would be dismissed for want of prosecution if he did not respond to this Court by June 3, 2013. To

date, Rady has not responded to this Court’s notice and has not filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                     __________________________________________

                                     Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 26, 2013